DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-12 are rejected.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 25a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the connector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the connector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardes (US 2013/0270162).
	With respect to claim 1, Ardes discloses a liquid filter 1 (filter assembly), as shown in Fig. 1, having: a filter 3 having a first end with a valve seat 50, as shown in Fig. 5, a housing cover 21, as shown in Fig. 1, and a valve assembly 5, as shown in Fig. 1, including a valve member 53, as shown in Fig. 1, and biasing means 54, as shown in Fig. 7, wherein the filter 3 is configured to be received, in use, within a filter housing 2, as shown in Fig. 1, with the housing cover 21 secured to the filter housing 2 and over the first end of the filter 3 such that an inner surface of the housing cover 21 engages the biasing means 54 and urges the valve member 53 into sealing engagement with the valve seat 50 of the first end of the filter 3, as shown in Fig. 1.

	With respect to claim 2, Ardes discloses wherein the housing cover 21 is connected to the filter 3 by a connector 24, 34, with the biasing means 54 and valve member 53 captivated therebetween, as shown in Fig. 1.

	With respect to claim 3, Ardes discloses wherein the housing cover 21 comprising a locator which locates and engages the biasing means 54, as shown in the figure below.

          
    PNG
    media_image1.png
    222
    558
    media_image1.png
    Greyscale
        

	With respect to claim 4, Ardes discloses wherein the connector 24, 34, at least partially surrounds the locator and includes one or more apertures 35’ describing a bypass flow passage, as shown in Fig. 7.

	With respect to claim 5, Ardes discloses wherein the connector 24, 34, comprises a first annular connector, which includes an external radial flange 34 and is received within a second annular connector that includes an internal radial flange 24, the biasing means 54 urging the housing cover 21 away from the filter 3 such that the flanges engage one another, as shown in Fig. 7.

	With respect to claim 6, Ardes discloses wherein one of the annular connectors comprises an interrupted annular wall 35 including a plurality of spaced annular wall segments and the apertures 35’ describing the bypass flow passage are described between the spaced annular wall segments, as shown in Fig. 35.

	With respect to claim 7, Ardes discloses wherein the biasing means 54 comprise a spring, as shown in Fig. 7.

	With respect to claim 8, Ardes discloses wherein the biasing means 54 comprise resilient material, since this is an inherent characteristic of a spring.

	With respect to claim 9, Ardes discloses wherein the filter 3 comprises an upper end disc 31 (bypass end cap) which comprises a first hollow spigot 31’, 35, the valve member 53 and the biasing means 54 being inserted into the first hollow spigot 31’, 35, as shown in Fig. 1.

	With respect to claim 10, Ardes discloses wherein the filter 3 comprises an end disc 32 (inlet end cap) which comprises a second hollow spigot 32’, as shown in Fig. 8.

	With respect to claim 11, Ardes discloses wherein the filter 3 comprises a tubular filter element, as shown in Fig. 4.

	With respect to claim 12, Ardes discloses a lubrication circuit comprising the filter assembly 1 (see paragraph 0148).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778